Case 20-10343-LSS Doc 3791 Filed 05/12/21 Page1of4

FILED

Wow OG eke 2, Lau, Seller Sa SPUMAKL2 aM 8: 5
BSA Banvighey Case us pannsye
SAN Nev ek Sivek ft Closer
Wiilonneates DE. LAB |

Woy G, Bort’
re. S)- Ei
Berw thorns. Sushics Leu & Srlnevsheln

Cwatt Wicavdevete gd Ew Te tn

VYeasvas Xe Vee c\oxxx. 1 Enrduved Q&
Ca Caddy Seost arch VOSS Souk _ a
Canned YW \ke AY, Yasuda D YOESS
& vecol WAQOrS Woon G eh \dh When Khe
Mil nlole clouses Gceuwed*

Re Nee Usdevckesad as a Kid low

C esd Qa VewSons Pate Kn oH Rose Lr sis ok
Powar, eater hrs, Qu dence Sook ster
Noles VGQRE, Aw Luda. Loou New L

Krsous nsyve. Wwieye Warsanscd§ ot Ch havens
Wak Yveuo Wine’ TW Gardaveck °

 

 

 
 

Case 20-10343-LSS Doc 3791 Filed 05/12/21 Page 2of4

The \S &o Cha lck AS Nev DeCOnS

Mena; Qaida Gn Chridd ane ts As

Xv ora oe Q Wavy We Mor tvasiy
ot {Dew a Molested. NG oped, \QECousE. w
levy Savclkt Pere ons Gohs WIGS o\loced,
ava © ans ite Aha Predaday Los noes av
Rov Wear S wes Wot LOE g Gdrron ‘she
Novy av Ne Whe RSA \AGS QoWen
Gwen Go AAW WacSe Carnes QIAGEN Aves

Gay Wigan , Mani env S :

Wee Ou VWIGAK, wa WA Ranscevely lewd ing
Sarda Ca ‘record “looks, Cvewnes 1S Xo Shao \ Ow Qy “eq
“rege, Ou g OES CGesch allow Ouv a OV KEYS
Ko ck Exac Wy uslnek Aen oak Gov A
Rete Nese Chawas AA Ons \WtGnt a
Sou \rsnev, vesonc¥ tea Ye BSA Ov 400 ee

Ks Ws, Carsch veoulds We BSA YO \\vohex

Wr\yevs Sanday \S ko ANS tte Louse
QC \dven & Aor eS aaa Vey ovlkk CY

Cs Achvexs in@aay Nissen ON \re\l, Tox a Us q

NF cas XK OE et igy Les Ths Lae” ng Vw

XY Te hues To us AA Ane Wi Gust, Sta,

V Lats VAX Pro BSrwd, VW Uh Sin XR AL

Qe way, Ou s

am

 

 
 

Case 20-10343-LSS Doc 3791 Filed 05/12/21 Page 3of4

Awe SS& Scoouk- \enders ere da hee
AxXxs \oceEn Cnered- ap Sev Fav Ae \SnsQ
Kid Xone BSA Tiskeves! AS You, Very
Peale Lew Comopay LSS Yo Kane X LAS hy Avis
at Mack oe uagesery Ww SRN nie Qn &
Noles ced , Vv ape d Nock, Sv vinwer
vem en KSA - Stet Mass ae

DX aus cevely, \Aape Was leew LN Cawaqe
bSA Chat chyven Ssuvn Wesy § Ke oa Le

Kia Man Rud ce \Gew. Sai\wey skein Cans oh
Vel Bixee v yy .

 

 
Case 20-10343-LSS Doc 3791 Filed 05/12/21 Page4of4

 

LEG LE Moa

DENVER Cx) soja a 4 ;
Rey 802 @ S\Eal

   

i s eaaaill
—
i

St eT See mera a a ‘a eee fi rin “>
MAY 2021 PRS L ADTH 2

Lou Nackvee. 1 cxewy \ ~c\key ee ee ee
BSA Voankty up key CASE
BAA Malek Stveck Gk Floor
WW \\oangtos i DE. LABS |

o> K.-eeSO-G-,

iseaoi—-sozags pple ed et pl ep bef iytba

 

 
